UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6644



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARMICHAEL CANNADY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-99-79-WDQ; CA-03-2812-1-WDQ)


Submitted:   May 11, 2005                   Decided:   June 3, 2005


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Michael Schad, SCHAD & COOK, Indian Springs, Ohio, for
Appellant. Jamie M. Bennett, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Carmichael Cannady seeks to appeal from the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion.                 An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit     justice   or   judge    issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Cannady has not made the

requisite     showing.      Accordingly,    we    deny    a    certificate   of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED